UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-4653 The American Funds Tax-Exempt Series I (Exact name of Registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Michael W. Stockton Treasurer The American Funds Tax-Exempt Series I 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: July 31, 2008 Date of reporting period: July 31, 2008 ITEM 1. Reports to Stockholders. [Annual report dated July 31, 2008 attached] The Tax-Exempt Fund of Maryland The Tax-Exempt Fund of Virginia The American Funds Tax-Exempt Series I Annual report for the year ended July 31, 2008 The Tax-Exempt Fund of Maryland®seeks a high level of current income free from federal and Maryland state income taxes.
